DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lacko (DE 102010016906; machine translation relied upon) in view of Harada (JP2010-247707; machine translation relied upon).
Regarding claim 1, Lacko teaches a pneumatic tire comprising sipes, including configurations where all of the sipes have both ends closed (machine translation at page 4; claims; figure 10), as well as teaching that holes can be provided at both ends of the sipes (machine translation at page 4; claims; figures 8-9) and can be circular (machine translation at pages 3-4; claims; figures 1-7). Lacko does not specifically disclose that the diameter of the hole decreases going down in the radial direction. Harada teaches configuring a hole such that the diameter becomes smaller going down in the radial direction (machine translation at page 4, second embodiment; figures 5-6). It would have been obvious to one of ordinary skill in the art to decrease the diameter of the hole going down in the radial direction as taught by Harada in the tire of Lacko in order to prevent stones from being trapped in the hole (see Harada machine translation at page 4).
Regarding claim 2, Lacko teaches that the depth of the hole in particular corresponds to the depths of the sipes (machine translation at page 5).
Regarding claim 3, Lacko does not specifically disclose that the inner wall is a curved surface warped in a direction of reducing the capacity of the hole. Harada teaches using a protrusion 36 in the hole, such a protrusion creates curved warping on an inner wall in a direction of reducing a capacity of the hole. It would have been obvious to one of ordinary skill in the art to use a protrusion as taught by Harada in the tire of Lacko in order to prevent stone from being trapped in the hole (see Harada machine translation at page 4).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lacko in view of Harada as applied to claim 1 above, and further in view of Ikeki (JP2015-058912; machine translation relied upon).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 13, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021